The refusal to grant a new trial was not error.
                         DECIDED OCTOBER 18, 1940.
The indictment charged that the defendant, in DeKalb County, Georgia, on June 5, 1939, committed "an open and notorious act of public indecency, tending to debauch the morals, in that the said defendant did display and expose his penis and privates at a public place, to wit, a roadhouse and tourist camp known as Stone Edge, on highway 42 in said county, and in the presence of and seen by Claire Brooks, a female, and at a place where said exposure might have been seen by others." Upon the trial the defendant was convicted. His motion for new trial was overruled, and he excepted. The evidence contained in the record is so disgusting, filthy, indecent, and pornographic that we decline to set it forth in this opinion. Suffice it to say that it showed that the acts of the accused and the female named in the indictment were so utterly obscene, lecherous, and degrading as to constitute them a disgrace to the human race. The verdict was authorized by the evidence, and no special assignment of error shows cause for another trial.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.